           Case 2:15-bk-24769-NB             Doc 71 Filed 10/30/20 Entered 10/30/20 16:38:04                           Desc
                                              Main Document Page 1 of 3
    KATHY A. DOCKERY
    CHAPTER 13 TRUSTEE
    801 S. FIGUEROA ST., SUITE 1850
    LOS ANGELES, CA 90017
    PHONE: (213) 996-4400
    FAX: (213) 996-4426
                                   UNITED STATES BANKRUPTCY COURT

                                           CENTRAL DISTRICT OF CALIFORNIA

                                                  LOS ANGELES DIVISION

    IN THE MATTER OF:                                     CHAPTER 13

    PAUL BRIAN GARCIA                                     CASE NO.: 2:15-bk-24769-NB

                                  DEBTOR(S).              AMENDED NOTICE OF INTENT TO FILE TRUSTEE'S
                                                          FINAL REPORT AND ACCOUNT, OBTAIN DISCHARGE
                                                          OF CHAPTER 13 TRUSTEE AND CLOSE CASE




    TO THE HONORABLE NEIL W. BASON, UNITED STATES BANKRUPTCY JUDGE, THE DEBTOR(S),

ATTORNEY OF RECORD FOR THE DEBTOR(S) AND ALL OTHER PARTIES IN INTEREST:

    NOTICE IS HEREBY GIVEN that the Standing Chapter 13 Trustee, KATHY A. DOCKERY ("TRUSTEE"),

intends to file a Final Report and Account of your allowed claim , a copy of which is enclosed with this Notice; and

    NOTICE IS FURTHER GIVEN that any party objecting to the Final Report and Account of their allowed claim

must file and serve a written objection and request a hearing from the court. Any objection to the Final Report

and Account must be served on the Trustee at the address set forth above , the Debtor(s) and the Debtor(s)'

attorney of record, if applicable. Filing a Fee Application or Proof of Claim is not responsive to this notice and will

not be deemed an objection to the final report. In the event no objection is filed within thirty (30) days after the

date of service of this Notice, the Court will discharge the Trustee and close the case (see 11 U.S.C. §350 (a)

and F.R.B.P., Rule 5009).



     DATED: 10/30/2020

                                                             _________________________________

                                                             Kathy A. Dockery, Trustee
                   Case 2:15-bk-24769-NB             Doc 71 Filed 10/30/20 Entered 10/30/20 16:38:04                                   Desc
                                                      Main Document Page 2 of 3
                                                                  Paul Brian Garcia

                                                                2:15-bk-24769-NB
                                                          PETITION FILED: 9/24/15

                                                                   (j) PAID IN FULL


Claim #   Acct #                        Creditor                 Claim Type           Scheduled Debt   Claim Amount    Int. Rate   Principal Paid    Int. Paid

DREF               Paul Brian Garcia                                                                                                        $0.00

 ATTY              THE MANNING LAW OFFICE                     ATTORNEY FEE                    $0.00            $0.00
          4729    LA COUNTY TREASURER AND TAX             PRIORITY MISCELLANEOUS            $312.00         $312.00                       $312.00
                  COLLECTOR
  9       3CF3101RG
                  LOS ANGELES COUNTY TAX COLLECTOR        PRIORITY MISCELLANEOUS            $280.00            $0.00
                  Filed: 09/04/20
  9       3CF3101RG
                  LOS ANGELES COUNTY TAX COLLECTOR        PRIORITY MISCELLANEOUS            $284.00            $0.00
                  Filed: 09/04/20
  9       3CF3101RG
                  LOS ANGELES COUNTY TAX COLLECTOR        PRIORITY MISCELLANEOUS            $294.00            $0.00
                  Filed: 09/04/20
  9       3CF3101RG
                  LOS ANGELES COUNTY TAX COLLECTOR        PRIORITY MISCELLANEOUS            $301.00            $0.00
                  Filed: 09/04/20
  9       3CF3101RG
                  LOS ANGELES COUNTY TAX COLLECTOR        PRIORITY MISCELLANEOUS            $362.00            $0.00
                  Filed: 09/04/20
  1       9526'13'14
                  INTERNAL REVENUE SERVICE                   PRIORITY - TAXES             $9,554.00        $9,017.16                    $9,017.16
                  Filed: 10/07/15
  5       9526'13'14
                  FRANCHISE TAX BOARD                        PRIORITY - TAXES             $3,463.00        $2,880.04                    $2,880.04
                  Filed: 12/21/15
  8       6030    US BANK, NA                              PRINCIPAL RESIDENCE           $78,126.65       $78,126.65                   $78,126.65
                  Filed: 01/27/16
  4       4371    WALTERS WHOLESALE ELECTRIC                 SECURED CLASS 3                  $0.00        $5,020.87                    $5,020.87
                  Filed: 12/11/15
  6       4506    SYNCHRONY BANK                         SECURED OMITTED CREDITOR             $0.00            $0.00
                  Filed: 01/11/16
          1944    Ag Intl Serv                                 UNSECURED                    $240.00            $0.00
          9305     Amerassist Ar Solution                      UNSECURED                    $184.00            $0.00
          3904     Bank of America                             UNSECURED                  $9,839.00            $0.00
          8964     Bank of America                             UNSECURED                    $269.00            $0.00
          6319     Brown & Joseph Ltd                          UNSECURED                     $48.00            $0.00
          8487     Capital One Bank Usa N                      UNSECURED                    $232.00            $0.00
          3602     Central Financial Control                   UNSECURED                    $818.00            $0.00
          3601     Central Financial Control                   UNSECURED                    $732.00            $0.00
          2667     Cmre Financial Svcs                         UNSECURED                    $521.00            $0.00
          2872     Cmre Financial Svcs                         UNSECURED                    $125.00            $0.00
          2530     Cmre Financial Svcs                         UNSECURED                     $42.00            $0.00
          1321     Cmre Financial Svcs                         UNSECURED                     $39.00            $0.00
          6004     Comenity Bank/dressbrn                      UNSECURED                    $329.00            $0.00
          15N1     Comnwlth Fin                                UNSECURED                    $250.00            $0.00
          1534     Credit One Bank                             UNSECURED                    $487.00            $0.00
          10E1     GRANT MERCANTILE AGE                        UNSECURED                     $50.00            $0.00
          4821     Kohls/Cap One                               UNSECURED                    $643.00            $0.00
          6026     Legal Recovery Law Offices                  UNSECURED                  $1,983.56            $0.00
          6376     Lvnv Funding LLC                            UNSECURED                    $600.00            $0.00
          8362     Medicredit, Inc.                            UNSECURED                    $208.00            $0.00
          8447     Portfolio Recovery                          UNSECURED                  $1,050.00            $0.00
  1       9526'13'14
                  INTERNAL REVENUE SERVICE                     UNSECURED                      $0.00         $493.21                       $191.86
                  Filed: 10/07/15
  2       9526    FORD MOTOR CREDIT COMPANY LLC                UNSECURED                  $1,325.84        $1,325.84                      $515.75
                  Filed: 11/02/15
  5       9526'13'14
                  FRANCHISE TAX BOARD                          UNSECURED                      $0.00         $446.37                       $173.64
                  Filed: 12/21/15
  6       4506    SYNCHRONY BANK                               UNSECURED                      $0.00       $25,029.03                    $9,736.29
                  Filed: 01/11/16
  7       9407    BMW BANK OF NORTH AMERICA             SECURED BY VEHICLE CLASS 3        $2,387.42        $2,382.47                    $2,382.47
                  Filed: 01/22/16
 TTE               Trustee Fee                                                                                                           $7,883.14
                   Admin
Case 2:15-bk-24769-NB        Doc 71 Filed 10/30/20 Entered 10/30/20 16:38:04                          Desc
                              Main Document Page 3 of 3

                      SUMMARY OF RECEIPTS AND DISBURSEMENTS


   TOTAL RECEIPTS                                               $116,239.87

           CHAPTER 13 TRUSTEE FEES                                                        $7,883.14

           DEBTOR ATTORNEY FEES                                                               $0.00

           SECURED CLAIMS                                                                $85,529.99
           OTHER PRIORITY CLAIMS                                                         $12,209.20

           UNSECURED NON-PRIORITY CLAIMS                                                 $10,617.54

           NET DEBTOR REFUNDS                                                                 $0.00


   TOTAL DISBURSEMENTS                                                               $116,239.87

   UNDISTRIBUTED BALANCE ON HAND                                        $0.00


                       * Disbursement Summary Includes Interest Paid on Allowed Claims
